Case 18-24087-TPA             Doc 20      Filed 11/16/18 Entered 11/16/18 16:11:17                      Desc Main
                                          Document     Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE: James R. Overton
       Debtor.                               BANKRUPTCY CASE NUMBER
                                             18-24087/TPA
 Nationstar Mortgage LLC d/b/a Mr. Cooper
       Movant,                               CHAPTER 7
 v.
                                             11 U.S.C. § 362
 James R. Overton
       Debtor/Respondent.                   Hearing Date and Time: December 20, 2018, at
                                            10:30 AM
 Rosemary C. Crawford, Trustee
       Additional Respondent.               Objections due by: December 3, 2018

                                                             Docket #: _____________

                                                             Related to Doc # _________


                         NOTICE OF HEARING WITH RESPONSE DEADLINE
                 ON MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER FOR
                              RELIEF FROM THE AUTOMATIC STAY
TO THE RESPONDENTS:
         You are hereby notified that the above Movant seeks an order affecting your rights or property.
         You are further notified to file with the Clerk and serve upon the undersigned attorney for Movant a
response to the motion no later than December 3, 2018 i.e. seventeen (17) days after the date of service below, in
accordance with the Federal Rules of Bankruptcy Procedure, Local Rules and Procedures of this Court, and the
procedures of the Presiding Judge as found on the Judge’s web page at www.pawb.uscourts.gov. If you fail to
timely respond, the Motion may be granted by the Court by default without a hearing.
         You should take this to your lawyer at once.
         A hearing will be held on December 20, 2018, at 10:30 AM before Judge Thomas P. Agresti in Court
Room C, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219. Only a limited time of 15 minutes is
being provided on the calendar. No witnesses will be heard. If there is an issue of fact, an evidentiary hearing will
be scheduled at a later date by the Court. An order granting the relief sought may be entered and the hearing may
not be held if you do not timely file and serve a written response.


Dated: November 16, 2018                                       BY:/s/ Kevin S. Frankel
                                                               Kevin S. Frankel, Esquire
                                                               Shapiro & DeNardo, LLC
                                                               Attorney for Movant
                                                               3600 Horizon Drive, Suite 150
                                                               King of Prussia, PA 19406
                                                               (610)278-6800
                                                               PA Bar ID# 318323
